845 So.2d 252 (2003)
Cornelius DASHER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D02-4568.
District Court of Appeal of Florida, First District.
May 6, 2003.
Appellant, pro se.
Charlie Crist, Attorney General, and Elizabeth Fletcher Duffy, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's order summarily denying his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Because the trial court failed to attach record portions that conclusively refute the appellant's claims that he would not have entered a plea if he had been aware that the state had to prove that he knew he was selling a controlled substance and that he would not have entered a plea if he had known that his counsel misadvised him about the amount of time he would receive if he entered a plea, we reverse and remand for the trial court to either support its summary denial with record excerpts conclusively establishing that the appellant is entitled to no relief or to conduct an evidentiary hearing on these claims. We otherwise affirm the trial court's order.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
BOOTH, BENTON and POLSTON, JJ., concur.